Hoch, J.
- (dissenting): I agree generally with the statements of law contained in the majority opinion, but on the record before us I cannot concur in the disposition made of the case. To the question as to what was the correct and lawful rate on the shipment the jury answered “We don’t know.” After carefully considering the expert’s testimony and the exhibits which he introduced I have no trouble in understanding why the jury made that answer. And surely the -appellant must be sympathetic with the jury’s difficulty, for it now frankly admits that its expert witness was wrong. In its brief appellant says:
“Although, as indicated, Dunham’s explanation of the exhibits showing the tariff is to the effect that they call for a 60-cent rate, we have discovered since the trial that the copies of the tariffs set forth by those exhibits justify only a rate of 59% cents per hundred pounds. This apparently occurred as a result of the witness misreading one of the tariffs. The witness testified that the five, percent increase allowed by No. X-123 upon the 50 cents prescribed by Item 630 of Exhibit 1 and upon the 3 cents differential prescribed by Item 640 of Exhibit 1 amounted to 3% cents. However, the copy of No. X-123 introduced in evidence shows that the increase on the 50-cent item is 3 cents and the increase on the 3-cent item is % cent, or a total increase of 3% cents. The witness apparently made a mistake on the witness stand in reading Table I of Exhibit 5. . . . The result is 'the correct rat-e as shown by the tariff itself is only 59% cents and we are not now contending that it should be 60 cents.” (Italics supplied.)
Nor is that all. In explaining how he arrived at 60 cents plaintiff’s witness testified that the basic rate was 50 cents; that to the basic rate there was to be added 3 cents — a “differential” given as an “arbitrary” to roads operating in mountain territory; that to the total of 53 cents was to be added a five percent increase authorized under a tariff designated “No. X-123,” and lastly, that there should *183then be added another differential of 3% cents. He said that all that added up to 60 cents. But with reference to the five percent increase he testified as follows on direct examination:
“Q. (By Mr. Hope) Now if you will answer as to what the amount of the increase is as provided by the tariff from which you are reading? A. On livestock it is 5 per cent.
“Q. 5 per cent? A. That is right.
“Q. Now applying that 5 per cent rate to this shipment how much addition would the increase be per hundred pounds? A. It would be 6 per cent on 53 cents.
“Q. The 53 cents that you previously testified to this morning that you arrived at before you were authorized under the tariff to add 5 per cent? A. That is right.
“Q. And that is 3cents? A. That is right.” (Italics supplied.)
The obvious trouble with this testimony is that five percent of 53 is not 3Yz, but is 2.65. And appellant now says that if we discard the expert’s testimony and examine the exhibits we discover that “No. X-123” does not provide for five percent upon a 53 cent rate nor for 3% cents; but provides an increase of 3% cents. Appellant may interpret the exhibits correctly, though I find considerable difficulty — even discarding the expert’s testimony — in harmonizing the figures and the rules shown on the exhibits and arriving, with certainty, at 59% cents as the correct rate. Be that as it -may I do not think we should attempt to determine that question of fact. .
It follows from what already has been said that I cannot concur in the majority view that the plaintiff was entitled to a verdict. Where there is any doubt or room for doubt, verdict should not be directed. ■ (64 C. J. 475 et seq.) And, of course, it is not for the court to weigh evidence, upon motion for a directed verdict. (64 C. J. 449.) Nor is the mere fact that the evidence is uncontradicted ordinarily sufficient to warrant the court in directing a verdict. (64 C. J. 471 and cases cited.) To justify the granting of a plaintiff’s motion for a directed verdict the evidence should be of such conclusive character that the court would be compelled to set aside a verdict-returned in opposition to it. (Parker v. Granger, Inc., 4 Cal. 2d, 668, 52 P. 2d 226.)
How can it fairly be said that 60 cents stood unchallenged as the correct rate and that there remained no room for doubt? As heretofore noted, it was challenged by the inconsistency or inaccuracy in the expert’s own testimony. And if appellant is correct in its *184present interpretation, it was clearly challenged by the exhibits themselves.
The- burden was upon the plaintiff to establish the correct rate. The jury found, in effect, that it had not done so. In my opinion, this requires affirmance of the judgment unless appellant was entitled to a new trial.
I agree with the majority view that evidence offered by defendant, and admitted over plaintiff’s objections, as to the freight collected on other shipments between other points, and as to the correct rate over other routes, was incompetent and should have been, excluded. It did not prove or tend to prove any fact material to the issues to be determined. In my opinion it was prejudicial — particularly the testimony as to the rate paid on other shipments which involved freight charges from Denver to Scottsville. It is true that appellee bought the sheep, in this instance, on the Denver market. But the shipment was not moving on a billing from Denver, but from Tennessee Pass. The consignee was clearly liable for the charges based on the through rate from Tennessee Pass. Appellant not only objected to the above testimony but asked an instruction- — which was refused — to the effect that the freight charge from Denver to Scottsville was not an issue and should not be considered. I think the case should be sent back with direction to sustain the motion for a new trial.
This issue is larger than the comparatively small amount in controversy. For the sound reasons stated in the majority opinion there is only one rate which may lawfully be collected. It seems hard enough, under all the circumstances, to hold the appellee liable for the undercharge, although the law is clear- — -and was clear when the action was brought — that there is no way to avoid it. But if the carrier’s present contention is correct we are now directing him to pay more than the lawful rate. And certainly it is as unlawful to collect too much — however slight the excess — as it is to collect too little.
Smith and Wedell, JJ., join in the foregoing dissenting opinion.